 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10
                                SACRAMENTO DIVISION

11
     DANIELLA LYNNE CAMPBELL                    )   Case No. 2:17-cv-02501-KJN
12   obo KDC,                                   )
13                                              )   ORDER OF REMAND PURSUANT
                    Plaintiff,                  )   TO SENTENCE FOUR OF 42 U.S.C. §
14
           vs.                                  )   405(g) AND FOR ENTRY OF
15                                              )   JUDGMENT
16
     NANCY A. BERRYHILL,                        )
     Acting Commissioner of Social              )
17   Security,                                  )
18                                              )
                                                )
19
                    Defendant.
20

21         Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
22   Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
23   Remand”), IT IS HEREBY ORDERED that:
24         1. The final decision of the Commissioner of Social Security is
25
                 REVERSED and the action is REMANDED to the Commissioner for
26
                 further administrative proceedings consistent with the terms of the
27
                 Stipulation to Remand.
28




                                                1
 1
          2. The Clerk of Court shall enter a final judgment in favor of plaintiff and
 2
             against defendant, except that the court retains jurisdiction for the limited
 3
             purpose of supervising payment of plaintiff’s counsel’s sanctions as
 4
             ordered to be paid on March 7, 2019 (see ECF No. 18).
 5

 6
     Dated: March 11, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              2
